 


114 HR 5416 IH: To amend title 38, United States Code, to expand burial benefits for veterans who die while receiving hospital care or medical services under the Veterans Choice Program of the Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5416 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2016 
Mr. Lamborn introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to expand burial benefits for veterans who die while receiving hospital care or medical services under the Veterans Choice Program of the Department of Veterans Affairs, and for other purposes. 
 
 
1.Expansion of burial benefitSection 2303(a)(2)(B) of title 38, United States Code, is amended— (1)in clause (ii), by striking or; 
(2)in clause (iii), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new clause: 
 
(iv)hospital care or medical services under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note)..   